Name: 2006/299/EC: Commission Decision of 19 April 2006 setting up a group of experts to provide policy advice to the Commission on fighting violent radicalisation
 Type: Decision
 Subject Matter: EU institutions and European civil service;  labour market;  politics and public safety;  social affairs
 Date Published: 2006-04-25

 25.4.2006 EN Official Journal of the European Union L 111/9 COMMISSION DECISION of 19 April 2006 setting up a group of experts to provide policy advice to the Commission on fighting violent radicalisation (2006/299/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Article 2 of the Treaty establishing the European Union requires that the Union shall maintain and develop the Union as an area of freedom, security and justice. (2) The Union shall provide citizens with a high level of safety within the area of freedom, security and justice. That objective shall be achieved by combating terrorism, including the external dimension of the threat, and by addressing the factors contributing to violent radicalisation. (3) The Commission, in its Communication on Prevention, preparedness and response to terrorist attacks (1) declared that opposing violent radicalisation within our societies and disrupting the conditions facilitating the recruitment of terrorists must be fundamental priorities in a strategy to prevent terrorism. (4) The Commission, in its Communication Terrorist recruitment: addressing the factors contributing to violent radicalisation (2), recognised the need to call upon the expertise of specialists in developing further its policy in the field. (5) The group shall be made up of specialists from various disciplines with experience in analysing and researching the field of violent radicalisation or fields directly related to it. (6) The Expert Group on Violent Radicalisation therefore has to be set up and its terms of reference and structures detailed, HAS DECIDED AS FOLLOWS: Article 1 1. A policy advisory group of experts, to be known as the Expert Group on Violent Radicalisation, hereinafter referred to as the group is hereby set up by the Commission. 2. The group shall be made up of qualified individuals competent to consider matters relating to violent radicalisation and terrorism. Article 2 Task The Commission may consult the group on any matter relating to violent radicalisation and terrorism. The groups task is to:  bring together the expertise of its members in order to give policy advice to the Commission. Such advice may be given either upon the groups own initiative or upon a specific request from the Commission,  help the Commission identify new research areas required into the phenomenon of violent radicalisation and terrorism,  exchange expertise with networks, institutes or other bodies of the EU, in Member States, third countries and international organisations working in the same field,  in particular, prepare a synthesis report by June 2006 on the state of play of research in the field of violent radicalisation. The groups Chair may indicate to the Commission when it would be advisable to consult the group on a specific question. Article 3 Composition  Appointment 1. The members of the group shall be appointed by the Director-General of Directorate General Justice, Freedom and Security of the European Commission from among specialists with competence in the areas of violent radicalisation and terrorism. Such competence must include experience deriving from academic research and published work. 2. The group shall be composed of a maximum of 20 members. 3. The following provisions shall apply:  the members are appointed in a personal capacity and are required to advise the Commission independently of any outside influence,  members of the group are appointed for a one year mandate which may be renewed by the Commission. They shall remain in office until such time as they resign, are replaced or their mandate ends,  members who are no longer able to contribute effectively to the groups deliberations, who resign or who do not respect the conditions set out in the first or second indent of this paragraph or Article 287 of the Treaty establishing the European Community may be replaced for the remaining period of their mandate,  members shall each year sign an undertaking to act in the public interest and a declaration indicating the absence or existence of any interest which may undermine their objectivity. Article 4 Operation 1. The Director-General of DG JLS appoints the Chair of the group. The group shall submit its opinions and reports to the Commission. The content of such reports and opinions is not binding on the Commission or any other EU Institution. The Commission may fix a deadline by which the opinion or report shall be delivered. When an opinion or report is adopted unanimously by the group, the latter shall establish common conclusions and attach them to the minutes. If the group fails to reach unanimous agreement on an opinion or report, it shall inform the Commission of the dissenting views expressed. 2. In agreement with the Commission, sub-groups may be set up to examine specific questions under terms of reference established by the group; they shall be disbanded as soon as these have been fulfilled. Reports compiled by such sub-groups must be approved by the group and the same provisions in the above paragraph apply in cases where unanimous agreement is not reached. 3. The Commissions representative may ask other experts or observers with specific competence on a subject on the agenda to participate in the groups or sub-groups deliberations if this is useful and/or necessary. 4. Information obtained by participating in the groups or sub-groups deliberations must be considered as confidential and may only be divulged if the Commission expressly says so. At the termination of their appointment each member of the group and/or its sub-groups remains bound by the rules of confidentiality. 5. The group and its sub-groups normally meet on Commission premises in accordance with the procedures and schedule established by it. The Commission will provide secretarial services. Commission officials with an interest in the proceedings may attend these meetings. 6. The group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission. 7. The Commission may publish on the Internet, in the original language of the document concerned, any rÃ ©sumÃ ©, conclusion, or partial conclusion or working document of the group that is not confidential in nature. The documents presented by the group will be subject to the provisions of Regulation (EC) No 1049/2001 (3). Article 5 Meeting expenses The Commission shall reimburse travel and, where appropriate, subsistence expenses for members, other experts and observers in connection with the groups activities in accordance with the Commissions internal rules on the compensation of external experts. The members, or other experts and observers that might be invited from time to time, shall not be remunerated for their activities and duties. Article 6 Entry into force The decision shall take effect on the day of its publication in the Official Journal of the European Union. It is applicable until 19 March 2007. The Commission shall decide on a possible extension before that date. Done at Brussels, 19 April 2006. For the Commission Franco FRATTINI Vice-President (1) COM(2004) 698 final, 20.10.2004. (2) COM(2005) 313 final, 21.9.2005. (3) OJ L 145, 31.5.2001, p. 43.